DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the presentation unit in claim 1,
the correction processing unit in claim 5, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a program.  A program per se is not a process, machine, manufacture, or composition of matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (JP 2006121125) (using English translation as provided in IDS dated 02/17/21).

Regarding claim 1, Miura discloses an information processing apparatus (see at least figure 9) comprising: 
a speaker array (SP1-SP24, figure 9) that includes a plurality of speakers, and performs wavefront synthesis by using an output of the plurality of speakers (see at least paragraphs [0019] and [0020] and figure 5); and 
a presentation unit (33 of figure 9) that presents visual information indicating a state of waves on a wavefront formed in the wavefront synthesis (a first option to meet this claim limitation, see paragraphs [0039] and [0049], figures 5, 14, and 15), or presents visual information based on positional information of a virtual sound image (VSS of paragraph [0039]) that has been formed in a position that is different from a vicinity of the speaker array in the wavefront synthesis (a second option to meet this 
Note that although Miura teaches both portions of the “OR” statement of the claim as above.  However, Miura is only required to read on one of the two operand portions (called first and second options above) of the “OR” statement in order to anticipate the claim limitation.   

Regarding claims 2-4 and 6-8, Miura discloses the second option (“presents visual information based on positional information of a virtual sound image that has been formed in a position that is different from a vicinity of the speaker array in the wavefront synthesis”) of the “OR” statement as above.  Due to the first and second option being stated in the alternative “OR” fashion, this second option is enough to anticipate the claim limitation as a whole, without regard to the first option.  In such a case, the first option (“presents visual information indicating a state of waves on a wavefront formed in the wavefront synthesis”) need not be taken into account, and the wording has no effect on whether Miura meets the claim or not.  
Claims 2-4 and 6-8 only further define the wording of the first option (for example, the first option for claim 2 becomes “presents visual information indicating a state of waves on a wavefront formed in the wavefront synthesis, wherein the visual information indicating the state of the waves on the wavefront formed in the wavefront synthesis includes a video of the waves on the wavefront”).  Therefore, since Miura teaches the second option, Miura reads on these claims regardless of how they further define the first option.  

Regarding claim 9, Miura discloses wherein the positional information of the virtual sound image includes a position of the virtual sound image (“to graphically display the position and viewing angle theta of the virtual sound source VSS”, paragraph [0039]) or a distance between the virtual sound image and the speaker array, and the presentation unit presents visual information that corresponds to the position of the virtual sound image (“to graphically display the position and viewing angle theta of the virtual sound source VSS”, paragraph [0039]), or visual information that corresponds to the distance between the virtual sound image and the speaker array.

Regarding claim 10, Miura discloses wherein the presentation unit presents the visual information in at least one predetermined position of an upper side, a lower side (information appears to be in lower left box), or a space relative to a sound emission direction of the speaker array.

Regarding claim 12, Miura discloses further comprising: an input unit (connecting wires to 21) to which the sound source (21) is input.


Regarding claim 13, Miura discloses an information processing method comprising: 
performing, by a speaker array  (SP1-SP24, figure 9) including a plurality of speakers, wavefront synthesis by using an output of the plurality of speakers (see at least paragraphs [0019] and [0020] and figure 5); and 



Regarding claim 14, Miura discloses a program (program running microcomputer 31 of figure 9) that causes a computer to perform an information processing method comprising: 
performing, by a speaker array  (SP1-SP24, figure 9) including a plurality of speakers, wavefront synthesis by using an output of the plurality of speakers (see at least paragraphs [0019] and [0020] and figure 5); and 
presenting, by a presentation unit (33 of figure 9), visual information indicating a state of waves on a wavefront formed in the wavefront synthesis (first option, see paragraphs [0039] and [0049], figures 5, 14, and 15), or presenting visual information based on positional information of a virtual sound image  (VSS of paragraph [0039]) that has been formed in a position that is different from a vicinity of the speaker array in the wavefront synthesis (this second option shown in the same manner as first given VSS, position, and viewing angle of paragraph [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2006121125) (using English translation as provided in IDS dated 02/17/21).

Regarding claim 11, although Miura does not expressly disclose they type of display used, the examiner takes official notice that projection and LCD displays were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use either a projection or LCD display in the system of Miura for the benefit of using a known, widely available display, thereby reducing costs.  Therefore, at the time of filing it would have been obvious to further comprise wherein the presentation unit presents the visual information by conducting a projection display or causing a predetermined light emitting element to emit light.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654